

116 S513 IS: Help Extract Animals from Red Tape Act of 2019
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 513IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Ms. Harris (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, with respect to civil forfeitures relating to certain seized
			 animals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Help Extract Animals from Red Tape Act of 2019 or the HEART Act of 2019. 2.Reduced notice period (a)Notice timing for cases of animal seizureSection 983(a)(1)(A) of title 18, United States Code, is amended—
 (1)in clause (i), by inserting and subject to clause (vi), after Except as provided in clauses (ii) through (v),; and (2)by adding at the end the following:
					
 (vi)In the case of a civil forfeiture proceeding relating to an animal seized under section 26 of the Animal Welfare Act (7 U.S.C. 2156) or section 1955 of this title, clauses (i), (ii), (iii), and (v) of this subparagraph shall be applied by substituting—
 (I)30 days for 60 days each place that term appears; and (II)30-day for 60-day each place that term appears.. 
 (b)Notice procedures for cases of animal seizureSection 983(a)(1) of title 18, United States Code is amended— (1)in subparagraph (B), by inserting , and, in the case of a civil forfeiture proceeding relating to an animal seized under section 26 of the Animal Welfare Act (7 U.S.C. 2156) or section 1955 of this title, that, after considering the factors under subparagraph (G), the delay is warranted after if the official determines that the conditions in subparagraph (D) are present;
 (2)in subparagraph (C), by inserting , and, in the case of a civil forfeiture proceeding relating to an animal seized under section 26 of the Animal Welfare Act (7 U.S.C. 2156) or section 1955 of this title, that, after considering the factors under subparagraph (G), the delay is warranted after that the conditions in subparagraph (D) are present; and
 (3)by adding at the end the following:  (G)In the case of a civil forfeiture proceeding relating to an animal seized under section 26 of the Animal Welfare Act (7 U.S.C. 2156) or section 1955 of this title, the period for sending notice under this paragraph may be extended only after consideration of—
 (i)the cost to the Government of caring and providing shelter for the animal; (ii)the psychological and physical health of the animal and the effect the delay will have on the rehabilitation of the animal; and
 (iii)any increased risk that the delay could necessitate euthanizing the animal.. 3.Seizures of animals (a)Payment for certain costsSection 524(c)(1) of title 28, United States Code, is amended—
 (1)in subparagraph (H), by striking and at the end; (2)in subparagraph (I), by striking the period at the end and inserting ; and; and
 (3)by inserting after subparagraph (I) the following:
					
 (J)payment for the transportation of, shelter of, care for, veterinary services provided to, and, when appropriate, humane euthanasia of an animal seized under section 26 of the Animal Welfare Act (7 U.S.C. 2156) or section 1955 of title 18..
 (b)Reimbursement and proportionalitySection 983(h) of title 18, United States Code, is amended by adding at the end the following:  (4)Civil forfeiture proceedings involving animals (A)In generalSubject to subparagraph (B), in any covered proceeding in which the Government prevails, the court shall require the claimant to reimburse the United States for any actual and reasonable costs incurred by the Government for transportation of, shelter of, care for, veterinary services provided to, and, when appropriate, humane euthanasia of an animal that was the subject of the covered proceeding.
 (B)ReductionThe court may reduce the amount of a reimbursement described in subparagraph (A) on the basis of—
 (i)the seriousness of the offense; (ii)the culpability of the claimant;
 (iii)the prior record of the claimant; (iv)the financial condition of the claimant and any need of the claimant to support a family; and
 (v)the purpose of the civil forfeiture statute in question. (C)ApplicationA reimbursement described in subparagraph (A) shall be credited to—
 (i)the agency that paid the costs being reimbursed; or
 (ii)the fund that was used to pay the costs being reimbursed. (D)DefinitionIn this paragraph, the term covered proceeding means a civil forfeiture proceeding under section 26 of the Animal Welfare Act (7 U.S.C. 2156) or section 1955 of this title, the subject of which is an animal..